Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 05/28/2019 of provisional application No. 62/853,241 is acknowledged as required by 35 U.S.C. 119.

Response to Amendment
Claims 1-8 were previously pending. Claims 1, 4, 5 and 8 are amended. Claims 2 and 6 are cancelled.
A complete action on the merits of claims 1, 3-5 and 7-8 follows below.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities: Examiner suggests amendment to claim 3 as below:--wherein the optical signal is an IR signal--.Because the optical transmitter does not transmit two different signals (optical signal and IR signal) and the optical signal is actually an IR signal.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “RF wireless signals” in line 3, “control signals” in line 9 and “an RF wireless control signal” in line 13. It is not clear if they are the same signals or different. For the purpose of this examination they are interpreted to the same and to be --RF wireless control signal--. It is also not clear which part of the remote control unit is transmitting the RF wireless control signal and it is not clear if the transmitting part is the second RF wireless communication system and it is not clear if the RF wireless control signal is received by the first wireless communication system or the control unit if the mobile lift column.Claim 1 also recites “control unit receiving control signals from the second RF wireless communication system and the optical receiver”. However optical receiver receives the optical signal and not the control signal.
    PNG
    media_image1.png
    387
    921
    media_image1.png
    Greyscale

After review of the specification examiner believes the claim must be amended as shown in drawing and written below:
    PNG
    media_image2.png
    395
    1137
    media_image2.png
    Greyscale
--1. A vehicle lift system, comprising:a plurality of lift columns, each lift column of the plurality of lift columns comprising a first RF wireless communication system, an optical receiver and a control unit;a remote control unit, the remote control unit comprising a second RF wireless communication system and an optical transmitter;
wherein an RF wireless control signal is transmitted by the second RF wireless communication system and received by the first RF wireless communication system; and an optical signal is 
Claims 3 and 4 are rejected due to dependency on rejected claim 1.
Claim 4 recites the limitations “the RF wireless signals” and “the wireless RF signals”. There is insufficient antecedent basis for this limitation in the claim. As stated in rejection of claim 1 above they are interpreted to the same and to be --the RF wireless control signal--.
Claim 4 recites “the remote control unit enables remote lift operation… and disables the remote lift operation”. Based on drawing of the suggested amendment it is the control unit that enables and disables the operation of the lift column after receiving both the optical signal and the RF wireless control signal.For the purpose of this examination examiner suggests amendments to claim 4 as below:--4. The vehicle lift system according to claim 1, wherein the operation of the lift column is a lift operation; wherein the control unit enables the lift operation by the RF wireless control signal if the optical signal is received by the optical receiver to the control unit;and wherein the control unit disables the lift operation by the RF wireless control signal if the optical signal is not received by the optical receiver to the control unit.--

Claim 5 recites the limitations “RF wireless signals” in line 3, “control signals” in line 9 and “an RF wireless control signal” in line 13. It is not clear if they are the same signals or different. For the purpose of this examination they are interpreted to the same and to be --RF wireless control signal--
    PNG
    media_image3.png
    410
    878
    media_image3.png
    Greyscale
After review of the specification examiner believes the claim must be amended as shown in drawing and written below:
    PNG
    media_image4.png
    426
    1141
    media_image4.png
    Greyscale
--5. A vehicle lift system, comprising:a plurality of lift columns, each lift column of the plurality of lift columns comprising a first RF 
wherein an RF wireless control signal is transmitted by the first RF wireless communication system and received by the second RF wireless communication system; and an optical signal is transmitted by the optical transmitter and received by the optical receiver;wherein the optical receiver transmits the optical signal to the control unit and the second RF wireless communication system transmits the RF wireless control signal to the control unit;an operation of the lift column is enabled when both the optical signal and the RF wireless control signal are received by the control unit.--
Claims 7 and 8 are rejected due to dependency on rejected claim 5.
Claim 8 recites the limitations “the RF wireless signals”. There is insufficient antecedent basis for this limitation in the claim. As stated in rejection of claim 5 above, “the RF wireless signals” is interpreted to be --the RF wireless control signal--.
Claim 8 recites “the remote control unit enables remote lift operation… and disables the remote lift operation”. Based on drawing of the suggested amendment it is the control unit that enables and disables the operation of the lift column after receiving both the optical signal and the RF wireless control signal.For the purpose of this examination examiner suggests amendments to claim 8 as below:--8. The vehicle lift system according to claim 5, wherein the operation of the lift column is a lift operation; wherein the control unit enables the lift operation by the RF wireless control signal if the optical signal is received by the optical receiver to the control unit;

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fagan et al. (US Publication No. 2013/0240300) hereinafter Fagan in view of Shan (US Patent No. 10,013,873).
Regarding claim 1, Fagan teaches a vehicle lift system, comprising: a plurality of mobile lift columns (lifts 1-4 shown in Fig. 1) each (see Fig. 15) including a wireless communication system for sending and receiving wireless signals (see Figs. 15, 17; par. 9-10: “wireless communication system for wirelessly communicating lift control signals to, from, and/or among said lifts”), at least one of the mobile lift columns including a receiver (antenna 50); a remote control unit (remote control module 70) having a wireless communication system capable of transmitting wireless control signals and the remote control unit having a transmitter (par. 0053: remote control module 70 wirelessly transmits an E-stop signal, which the results in power being cut to all the dump valves 66 on all the lifts 22 of ; and a control unit associated with the plurality of lift columns for controlling operation of the plurality of lift columns (par. 0055: modular control unit), said control unit receiving control signals from the wireless communication system and the optical receiver and enabling operation of the mobile lift columns (par. 0055-0057). In device of Fagan communication between the remote control unit 70 and the lifts is via radio frequency (RF) (par. 0082); but not via both RF and IR signals. Regarding limitation enabling and disabling the lifts with remote control see par. 0009, 0038-0039).
Shan teaches (reproduced and annotated Fig. 1 below) an HVAC indoor unit 210 having a first RF wireless communication system (240), an optical receiver (230) and a control unit (250 and control board inside 210 to which 250 is connected to); a remote control unit (220) having a second RF wireless communication system (inside the remote 220) and an optical transmitter (inside the remote 220). HVAC indoor unit will operate only when both the RF wireless signal and IR optical signal are received (see par. 14-16) and a single remote control can be used to operate a single unit of multiple units in one house without operating other units via RF signal.



    PNG
    media_image5.png
    776
    1116
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Shan in device of Fagan and use both RF and IR signals to operate lifting columns. Doing so would increase operation safety because the remote must point to the receiver of the lifting device in order to transmit the IR signal when RF signal is transmitted at the same time.
Regarding claims 3 and 7, Shan teaches the optical signal is IR signal received by infrared receiver 26.
Regarding claims 4 and 8, in combined device of Fagan and Shan (Fagan equipped with both IR and RF signal communication and activation systems) when RF wireless control signal received by the wireless communication system and IR received by the optical receiver, lifting operation is enabled; is not received by the wireless communication system and IR received by the optical receiver, lifting operation is disabled.
Regarding claim 5, Fagan teaches a vehicle lift system, comprising: a plurality of mobile lift columns (lifts 1-4 shown in Fig. 1) each (see Fig. 15) including a wireless communication system for sending and receiving wireless signals (see Figs. 15, 17; par. 9-10: “wireless communication system for wirelessly communicating lift control signals to, from, and/or among said lifts”), at least one of the mobile lift columns including a receiver (antenna 50); a remote control unit (remote control module 70) having a wireless communication system capable of transmitting wireless control signals and the remote control unit having a transmitter (par. 0053: remote control module 70 wirelessly transmits an E-stop signal, which the results in power being cut to all the dump valves 66 on all the lifts 22 of the system 20); and a control unit associated with the plurality of lift columns for controlling operation of the plurality of lift columns (par. 0055: modular control unit), said control unit receiving control signals from the wireless communication system and the optical receiver and enabling operation of the mobile lift columns (par. 0055-0057). In device of Fagan communication between the remote control unit 70 and the lifts is via radio frequency (RF) (par. 0082); but not via both RF and IR signals. Regarding limitation enabling and disabling the lifts with remote control see par. 0009, 0038-0039).

    PNG
    media_image6.png
    776
    1116
    media_image6.png
    Greyscale

Shan teaches (reproduced and annotated Fig. 1 below) a remote control unit (HVAC indoor unit 210) having a second RF wireless communication system (240), an optical receiver (230) and a control unit (250 and control board inside 210 to which 250 is connected to); a unit (220) having a first RF wireless communication system (inside 220) and an optical transmitter (inside the 220). HVAC operation is performed only when both the RF wireless signal and IR optical signal are received (see par. 14-16). In this system HVAC indoor unit will operate only when both the RF wireless signal and IR optical signal are received (see par. 14-16) and a single remote control can be used to operate a single unit of multiple units in one house without operating other units via RF signal.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the arguments do not apply to the new secondary reference and combination of the references being used in the current rejection as necessitate by amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.a) Trend Micro Research published in 2018 (attached to this paper) teaches RF remote controllers … increased connectivity with other devices (e.g., Anybus, CAN bus) makes them an interesting target for attackers and in page 5 teaches remote control systems that offer dual-technology devices (e.g., infrared communication plus RF) should be preferred and in page 9 teaches Virtual fencing in which “Transmitter and receiver communicate via an out-of-band channel (e.g., infrared) in addition to RF. When the transmitter is out of range, the receiver does not accept any commands”.b) Chambers et al. (US Publication No. 2014/0055061) in par. 0030 teaches (also see Fig. 1) both IR signals and RF signals transmitted by remote control 190 for activation of the device so that the device (motorizes window treatment 110) is not activated by RF signals transmitted by other devices such as daylight sensors, humidity sensors, cellphones, key fobs, keypads, tablets, time clocks, computers, safety devices.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723